Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 441 in Fig. 4 is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 9 is objected to because of the following informalities: “…region and controlling (308) the generation…” should be “…region and controlling the generation…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peiffer et al. (US 20100049046 A1, published February 25, 2010) in view of Mo et al. (US 8951200 B2, published February 10, 2015), hereinafter referred to as Peiffer and Mo, respectively. 
Regarding claim 1, Peiffer teaches an ultrasound imaging system (Fig. 1, ultrasound system 100), comprising: 
an ultrasound probe (Fig. 1, transducer 106) for generating ultrasound signals and receiving reflected echo signals (Fig. 1; see pg. 2, col. 1, para. 0020 – “…a transducer 106 to emit pulsed ultrasonic signals into a body or volume (not shown)…The ultrasonic signals are back-scattered from structures in the body, for example, blood cells or muscular tissue, to produce echoes that return to the elements 104.”); 
a processing system (Fig. 2, controller 210) for controlling the generation of the ultrasound signals and processing of the received reflected echo signals (Fig. 2; see pg. 3, col. 1, para. 0025 – “The controller 210 may be embodied in one or more computers, microprocessors, servers, and the like.”; see pg. 3, col. 1, para. 0028 – “…while both the display device 208 and the user interface 206 are communicatively coupled with the controller 210, only one of the display device 208 and the user interface 206 is able to control the system 200 and/or adjust the ultrasound image at a time.”);  
a display for displaying a received ultrasound image (Fig. 1; see pg. 2, col. 1, para. 0021 – “…prepare frames of ultrasound information for display on a display device 118.”); AND 
a user interface for receiving user commands for controlling the generation of the ultrasound signals or processing of the received reflected echo signals (Fig. 1, user interface 122; see pg. 2, col. 2, para. 0024 – “…the image adjustments may be selected by using one or more keystrokes on a keyboard that is part of, or operatively connected to, the user interface 122.”).
Peiffer does not explicitly teach wherein the user interface is adapted to receive a user input which identifies a point or region of a displayed ultrasound image, AND wherein the processing system is adapted to derive an anatomical feature identification and/or an image depth associated with the identified point or region and control the generation of the ultrasound signals and the processing of the 
Whereas, Mo, in the same field of endeavor, teaches: 
wherein the user interface is adapted to receive a user input which identifies a point or region of a displayed ultrasound image (Fig. 4, user 110 selecting region of interest 114 in the ultrasound image 112 on the touch screen display 102), AND 
wherein the processing system is adapted 
to derive an anatomical feature identification or an image depth associated with the identified point or region (Fig. 3; see col. 11, lines 54-60 – “…after the touch sensor 124 generates touch signals in response to user touch on the touch screen display 102, the touch processor 128 analyzes the touch signals to identify one or more input instructions corresponding to the touch signals. In response to the one or more input instructions, the CAD processor 134 performs an automatic diagnosis and then displays the results.”; see col. 8, lines 9-14 – “Examples of the imaging parameters that may be adjusted via such touch inputs include spatial resolution, temporal resolution, contrast, dynamic range, focal point, display depth, gain, time gain control (TGC), pulse repetition frequency (PRF), etc.”), AND 
control the generation of the ultrasound signals and the processing of the received reflected echo signals to adapt them to the identified point or region based on the derived anatomical feature identification or image depth (see col. 4, lines 15-19 – “…the touch screen based user interface allows the user to select, via touching the displayed image, a sub-region to cause the imaging system to perform, change, modify and/or adjust image processing tasks on the displayed image based on the region selected by the user.”; see col. 8, lines 9-14 – “Examples of the imaging display depth, gain, time gain control (TGC), pulse repetition frequency (PRF), etc.”).
Regarding claim 9, Peiffer teaches an ultrasound imaging method (Fig. 1, ultrasound system 100), comprising: 
generating ultrasound signals and receiving and processing reflected echo signals (Fig. 1; see pg. 2, col. 1, para. 0020 – “…a transducer 106 to emit pulsed ultrasonic signals into a body or volume (not shown)…The ultrasonic signals are back-scattered from structures in the body, for example, blood cells or muscular tissue, to produce echoes that return to the elements 104…The RF signal is then provided to an RF processor 112 that processes the RF signal.”); 
displaying a received ultrasound image (Fig. 1; see pg. 2, col. 1, para. 0021 – “…prepare frames of ultrasound information for display on a display device 118.”); AND 
receiving user commands for controlling the generation of the ultrasound signals and/or processing of the received reflected echo signals (Fig. 1, user interface 122; see pg. 2, col. 2, para. 0024 – “…the image adjustments may be selected by using one or more keystrokes on a keyboard that is part of, or operatively connected to, the user interface 122.”). 
Pieffer does not explicitly teach wherein the user command identifies a point or region of a displayed ultrasound image, wherein the method comprises deriving an anatomical feature identification and/or an image depth associated with the identified point or region and controlling the generation of the ultrasound signals and processing of the received reflected echo signals to adapt them to the identified point or region.
Whereas, Mo, in the same field of endeavor, teaches: 
wherein the user command identifies a point or region of a displayed ultrasound image (Fig. 4, user 110 selecting region of interest 114 in the ultrasound image 112 on the touch screen display 102), 
wherein the method comprises 
deriving an anatomical feature identification and/or an image depth associated with the identified point or region (Fig. 3; see col. 11, lines 54-60 – “…after the touch sensor 124 generates touch signals in response to user touch on the touch screen display 102, the touch processor 128 analyzes the touch signals to identify one or more input instructions corresponding to the touch signals. In response to the one or more input instructions, the CAD processor 134 performs an automatic diagnosis and then displays the results.”) AND 
controlling the generation of the ultrasound signals and processing of the received reflected echo signals to adapt them to the identified point or region (see col. 4, lines 15-19 – “…the touch screen based user interface allows the user to select, via touching the displayed image, a sub-region to cause the imaging system to perform, change, modify and/or adjust image processing tasks on the displayed image based on the region selected by the user.”).
Furthermore, regarding claims 2 and 10, Peiffer further teaches wherein the processing system is adapted to adjust one or more of: the frame rate; the contrast (Fig. 2-3; see pg. 5, col. 1, para. 0043 – “…the controller 210 may automatically adjust imaging parameters such as the contrast of the ultrasound image 302…”); the gain settings (Fig. 3; see pg. 5, col. 2, para. 0040 – “Touching the user selectable element 334 (in one embodiment, the “Gain adjustment” area 334) causes the system 200 to adjust the gain of the ultrasound image 302.”); the focal zone (Fig. 3; see pg. 5, col. 2, para. 0042 – “Touching the user selectable element 338 (in one embodiment, the “Focal position adjustment area 338) causes the 
Furthermore, regarding claims 5 and 12, Mo further teaches wherein the processing system is adapted 
to identify anatomical structures within the image and to identify an anatomical structure at the identified point or region (see col. 9, lines 62-65 – “…the CAD processor 134 performs a diagnosis through the operations of image preprocessing, image segmentation, image structure analysis, and structure classification.”; Fig. 3; see col. 11, lines 54-60 – “…after the touch sensor 124 generates touch signals in response to user touch on the touch screen display 102, the touch processor 128 analyzes the touch signals to identify one or more input instructions corresponding to the touch signals. In response to the one or more input instructions, the CAD processor 134 performs an automatic diagnosis and then displays the results.”), AND 
to control the generation of the ultrasound signals and/or processing of the received reflected echo signals to adapt them to the identified anatomical structure (see col. 4, lines 15-19 – “…the touch screen based user interface allows the user to select, via touching the displayed image, a sub-region to cause the imaging system to perform, change, modify and/or adjust image processing tasks on the displayed image based on the region selected by the user.”).
Furthermore, regarding claims 6 and 13, Peiffer further teaches wherein the user interface is adapted to receive a further command, wherein: 
the further command indicates that focal depth adjustment is desired, and the processing system is adapted to adjust the frequency in response to the derived depth; or
the further command indicates that focal zone adjustment is desired, and the processing system is adapted to adjust the width of the beam at the focus and the focus depth in response to the derived depth; or 
the further command indicates that a field of view adjustment is desired, and the processing system is adapted to adjust the field of view in response to the derived depth (Fig. 1; see pg. 2, col. 2, para. 0024 – “…the image adjustments include one or more of a change in the depth of the field of view in the ultrasound image, the gain of the ultrasound image, the frequency of the ultrasound waves emitted by the elements 104 to obtain the ultrasound image, the focal position of the ultrasound waves emitted by the elements 104…”); or 
the further command indicates that time gain compensation adjustment is desired, and the processing system is adapted to adjust the time gain compensation in response to the derived depth.
Furthermore, regarding claims 7 and 14, Peiffer further teaches wherein the user interface is adapted to receive the further command as one or more of: a touch screen pinch command; a single click mouse or touch screen command; a double click mouse or touch screen command; a two finger touch screen interaction; a mouse or touch screen slider interaction; a selection from a list of options (Fig 3, user selectable elements 332 through 340 on the touch screen display). 
Furthermore, regarding claim 8, Mo further teaches wherein the user interface is adapted to receive the user input which identifies a point or region as one or more of: a touch screen point identification; a region drawn over a touch screen (Fig. 4, user 110 drawing out the region of interest 114 in the ultrasound image 112 on the touch screen display 102); a single click point identification using a mouse; a region drawn using a mouse. 
It would have been obvious for claims 1-2 and 5-8 for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system, as disclosed 
Furthermore, regarding claim 15, Peiffer further teaches a computer program comprising computer program code means which is adapted, when said program is run on a computer, to implement the controlling, processing, deriving, adapting, identifying and adjusting steps (Fig. 8; see pg. 8, col. 1, para. 0071 – “FIG. 8 illustrates a block diagram of exemplary manners in which embodiments of the present invention may be stored, distributed and installed on a computer-readable medium. In FIG. 8, the “application” represents one or more of the methods and process operations discussed above. For example, the application may represent the process carried out in connection with FIGS. 1 through 7 as discussed above.”; see pg. 8, col. 1, para. 0072 – “For example, the production computer-read able medium 818 may be installed on the controller 210 shown in FIG. 2.”).  
It would have been obvious for claims 9-10 and 12-15 for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging method, as disclosed in Peiffer, by having the touch screen display receive a user input which identifies a point or region of the displayed ultrasound image, AND having the method derive an anatomical feature identification associated with the identified region and control the image processing based on the identified region, as disclosed in Mo. One of ordinary skill in the art would have been motivated to make this modification in order to improve accuracy and user experience, and to detect a lesion and display .

Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peiffer in view of Mo, as applied to claim 1 and 9 above, respectively, and further in view of Simopoulos et al. (US 20070055153 A1, published March 8, 2007), hereinafter referred to as Simopoulos.
Regarding claims 3 and 11, Peiffer in view of Mo teaches all of the elements as disclosed in claim 1 and 9 above, respectively. 
Peiffer in view of Mo does not explicitly teach wherein the processing system is adapted to adjust the frequency in response to a derived depth.
Whereas, Simopoulos, in the same field of endeavor, teaches wherein the processing system is adapted to adjust the frequency in response to a derived depth (see pg. 8, col. 1, para. 0083 – “The scan sequence, inter-line delay, frequency and/or other imaging parameters are set based on the depth.”). 
Furthermore, regarding claim 4, Simopoulos further teaches wherein the processing system is adapted to adapt the frequency to maximize the received signal (see pg. 8, col. 1, para. 0083 – “The scan sequence, inter-line delay, frequency and/or other imaging parameters are set based on the depth.”; Fig. 1; see pg. 3, col. 1, para. 0029 – “The processor 12 sets one or more imaging parameters based on the anatomical information.”; see pg. 2, col. 1, para. 0020 – “System controls for optimal imaging and measurements are automatically adjusted based on the anatomy. For example, automatic adjustment of ultrasound system controls occurs where the optimal settings depend on the anatomy being imaged.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system, as disclosed in Peiffer in view of Mo, by including to the system optimally adjusting the frequency in response to the given depth of the image, as disclosed in Simopoulos. One of ordinary skill in the art would have been motivated to make .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsumoto (US 20190200963, published July 4, 2019 with a priority date of May 24, 2017) discloses an ultrasound diagnostic apparatus that changes at least one imaging condition, such as the frame rate, resolution, brightness, and dynamic range of the ultrasound image on the basis of identification of a part of the subject. 
Kim et al. (US 20160361043 A1, published December 15, 2016) discloses an ultrasound diagnosis apparatus that receives a user input for adjusting a depth of a 3D volume to be displayed via the user interface, and receives user input for setting the region of interest in the displayed image.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.C./Examiner, Art Unit 3793

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793